17 So. 3d 1249 (2009)
Peter F. MOHR, a/k/a Peter Fritz Mohr, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-1526.
District Court of Appeal of Florida, Second District.
September 11, 2009.
Rehearing Denied October 14, 2009.
James Marion Moorman, Public Defender, and Daniel L. Castillo, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
WALLACE, Judge.
Peter F. Mohr appeals the denial of his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We reverse the postconviction court's order with regard to the summary denial of ground three of Mr. Mohr's motion. We affirm without comment the postconviction court's denial of all other claims for relief.
In ground three, Mr. Mohr alleged that his trial counsel provided ineffective assistance because counsel failed to impeach a witness with her prior inconsistent statements. However, Mr. Mohr "did not allege on what portions of the testimony the witness[] could have been impeached or how the failure to do so affected his trial." Keevis v. State, 908 So. 2d 552, 554 (Fla. 2d DCA 2005). For this reason, the postconviction court summarily denied this claim as legally insufficient. We agree that the claim was legally insufficient. But, in light of the recent opinion in Spera v. State, 971 So. 2d 754 (Fla.2007), we reverse the summary denial of ground three and remand with instructions to strike this ground with leave to amend within a reasonable amount of time in accordance with Spera. See Sierra v. State, 993 So. 2d 1064, 1065 (Fla. 1st DCA 2008).
*1250 Affirmed in part, reversed in part, and remanded with directions.
FULMER and NORTHCUTT, JJ., Concur.